                IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF WEST VIRGINIA
                                 WHEELING


CARL L. SHERRELL,

                     Plaintiff,
v.                                                           Civil Action No. 5:19-CV-181
                                                             (BAILEY)

FTS INTERNATIONAL, INC. and
FTS INTERNATIONAL SERVICES, LLC,

                     Defendants.


         ORDER DENYING DEFENDANTS’ MOTION TO TRANSFER VENUE

       Currently pending before this Court is the Defendants’ Motion to Transfer Venue

[Doc. 6], filed May 29, 2019. This Court has reviewed the above and is of the opinion that

this matter shall more appropriately be adjudicated in the United States District Court for

the Northern District of West Virginia. Accordingly, the Motion is hereby DENIED.

                                       BACKGROUND

       On April 19, 2019, the plaintiff filed suit in the Circuit Court of Wetzel County, West

Virginia [Doc. 1]. On May 22, 2019, the defendants removed the above-styled action to the

United States District Court for the Northern District of West Virginia based upon diversity

jurisdiction [id.]. On May 29, 2019, defendants filed the instant Motion to Transfer Venue

[Doc. 6], asking this Court to transfer venue to the United States District Court for the

Western District of Pennsylvania. In support of their motion, defendants argue that venue

is proper in the Western District of Pennsylvania and that the interests of convenience and

fairness weigh in favor of transfer.

                                              1
       On June 11, 2019, the plaintiff filed a Response in Opposition [Doc. 7] to the

requested transfer. First, the plaintiff argues that defendants have failed to recognize the

significant deference that is to be accorded a plaintiff’s choice of forum. Second, the

plaintiff asserts that the convenience of trying this case in the Western District of

Pennsylvania does not outweigh that of allowing the matter to remain in the Northern

District of West Virginia. Finally, the plaintiff contends that the interests of justice support

keeping this case in its present forum.

                                        DISCUSSION

I.     Applicable Standard

       When a defendant objects to venue under Rule 12(b)(3), the plaintiff bears the

burden of establishing that venue is proper. See Plant Genetic Sys., N.V. v. Ciba Seeds,

Mycogen Plant Sci., Inc., 933 F.Supp. 519, 526 (M.D. N.C. 1996) (citing Bartholomew

v. Va. Chiropractors Ass'n, Inc., 612 F.2d 812, 816 (4th Cir. 1979)). Title 28 U.S.C.

§ 1404(a) permits this Court to transfer a civil action to any other district where such action

may have been brought “[f]or the convenience of the parties, in the interest of justice . . ..”

       Thus, the threshold question of a section 1404(a) analysis is whether the judicial

district to which transfer is sought qualifies under the applicable venue statutes as a judicial

district where the civil action “might have been brought.” If the Court answers this initial

question in the affirmative, the Court must make an “individualized, case-by-case

consideration of convenience and fairness.” Toney v. Family Dollar Store, Inc., 273

F.Supp.2d 757, 763 (S.D. W.Va. 2003) (quoting Stewart Org., Inc. v. Ricoh Corp., 487

U.S. 22, 29 (1988)). In so doing, this Court has broad discretion. Nichols v. G.D. Searle



                                               2
& Co., 991 F.2d 1195 (4th Cir. 1993).

       It is clear from the pleadings that a substantial portion of the alleged events giving

rise to the instant action occurred in Pennsylvania, and the defendants do not contest

personal jurisdiction in this case. Accordingly, this Court has answered the initial question,

whether both judicial districts are ones in which this civil action might have been brought,

in the affirmative.

       Having overcome the initial threshold discussed above, in which this Court has

determined either of the proposed venues to be proper, this Court must now embark on its

consideration of the following factors, which, in this Court’s discretion, will help guide it to

the more proper venue. Some of the factors which this Court may consider include: (1)

ease of access to sources of proof; (2) the convenience of parties and witnesses; (3) the

cost of attendance for witnesses; (4) the availability of compulsory process; (5) the interest

in having localized interests decided at home; and (6) the interests of justice. Toney v.

Family Dollar Store, 273 F.Supp.2d at 763.

       Further, this Court must consider the plaintiff’s choice of forum. “Unless the

balancing of these factors weighs strongly in favor of the defendant, the plaintiff’s choice

of forum generally should not be disturbed.” Casana Furniture Co., Ltd. v. Coaster Co.

of America, 2009 WL 783399, *3, *4 (M.D. N.C. Mar. 24, 2009)(Osteen, J.), Brown v.

Flowers, 297 F.Supp.2d 846, 850 (M.D. N.C. 2003); Collins v. Straight, Inc., 748 F.2d

916, 921 (4th Cir. 1984). Moreover, “[w]hile a district court has discretion to transfer the

action to a more appropriate venue, a court should not transfer venue where doing so

would only shift the inconvenience to another party.” Casana, 2009 WL 783399, at *4-5.



                                               3
II.    Analysis

       A.     The Ease of Access to Sources of Proof

       In this case, sources of proof for the plaintiff’s claims will potentially consist of

witness testimony and documentary evidence. For the reasons that follow, this Court finds

that the Western District of Pennsylvania does not provide easier access to any of these

sources of proof.

       First, there are likely a number of witnesses located in West Virginia, Pennsylvania,

and Texas who may play a part in discovery and trial. None of those witnesses should

have difficulty appearing to testify at trial–if necessary–which this Court has set in

Wheeling, West Virginia.

       Second, “[i]n light of present technology, documentary evidence may be readily

produced in this district” or the Western District of Pennsylvania. Consolidation Coal Co.

v. Marion Docks, Inc., 2009 WL 2031774, *9 (W.D. Pa. July 10, 2009)(McVerry, J.). Thus,

the documentary evidence in this case is equally accessible in either district.

       In sum, this Court is of the opinion that the sources of proof in this case are equally

accessible in either district. Accordingly, this Court will not give this factor a great deal of

weight.

       B.     The Cost and Convenience to Parties and Witnesses

       Defendants argue that the witnesses with knowledge of this matter reside largely in

the Western District of Pennsylvania or Texas. In response, the plaintiff argues that the

travel distance for the two courthouses is not much different from the Pittsburgh airport.

The undersigned Judge makes two round trips to the Pittsburgh Airport and back to



                                               4
Wheeling every week. It is not an inconvenience.

       Upon consideration of the above factor and the arguments in support of the parties’

respective positions, this Court finds that the facts of this particular case do not greatly

weigh in either party’s favor. Accordingly, this Court believes this factor to be of little use

in the instant inquiry.

       C.      The Availability of Compulsory Process

       Due to the proximity of the two districts at issue, this Court notes that many of the

non-party witnesses in this action are within the 100-mile radius of the Northern District of

West Virginia’s subpoena power under Fed. R. Civ. P. 45(c)(3)(A)(ii). Accordingly, this

factor also fails to tip the scales one way or another.

       D.      The Interests of Justice

       Finally, in assessing a motion to transfer, this Court must consider the interests of

justice, “‘an analysis encompassing those factors unrelated to witness and party

convenience.’” Original Creatine Patent Co., Ltd. v. Met-Rx USA, Inc., 387 F.Supp.2d

564, 571 (E.D. Va. 2005) (quoting Acterna, L.L.C. v. Adtech, Inc., 129 F.Supp.2d 936,

939-40 (E.D. Va. 2001)). This factor includes such considerations as: (a) a court's

familiarity with the applicable law (especially relevant, for example, in cases in which the

claims involve interpretation of another state's statutes or another court's jurisprudence);

(b) where the claims at issue arose and any consequent local interest in resolving the case

locally; and (c) the relative congestion of the courts' dockets. See Original Creatine, 387

F.Supp. at 571 (citing Intranexus, Inc. v. Siemens Medical Solutions Health Servs., 227

F.Supp.2d 581, 583 (E.D. Va. 2002)).



                                              5
              1.        The Court's Familiarity with the Applicable Law.

       A federal court sitting in diversity must apply the choice-of-law rules of the state in

which it sits. Perini/Tompkins Joint Venture v. Ace Am. Ins. Co., 738 F.3d 95, 100 (4th

Cir. 2013). As this Court is presently sitting in diversity, West Virginia choice-of-law rules

apply to this matter.

       The Supreme Court of Appeals of West Virginia draws its analytical framework

related to choice-of-law provisions from the Restatement (Second) of Conflict of Laws

§ 187. Section 187 provides that a choice-of-law provision should be upheld unless (1) the

chosen state has no substantial relationship to the parties or the transaction and there is

no other reasonable basis for the parties’ choice, or (2) application of the laws of the

chosen jurisdiction would offend the public policy of the state whose law would otherwise

apply. Gen. Elec. Co. v. Keyser, 166 W.Va. 456, 462, 275 S.E.2d 289, 293 (1981) (citing

Restatement (Second) of Conflict of Laws § 187 (1971)); see also Manville Personal

Injury Settlement Trust v. Blankenship, 231 W.Va. 637, 749 S.E.2d 329, 336 (2013).

This Court finds that neither exception applies, and thus that Delaware law should be

applied in interpreting the contract.

       Here, the parties have only one contact with the state of Delaware: FTS

International, Inc. is incorporated in Delaware. Although the West Virginia Supreme Court

has never considered the precise question, this Court is of the opinion that where

application of a foreign state’s law does not offend West Virginia public policy, one party’s

incorporation in that state is a contact sufficient to allow the parties to choose its law to

govern its contract. This holding is consistent not only with the West Virginia Supreme



                                              6
Court’s ruling in Keyser, as described below, but also with § 187 of the Restatement.

       The comments to § 187 note that the “substantial relationship” test is met “where

one of the parties is domiciled” in the chosen state, and a corporation’s “domicile” is its

state of incorporation. Compare Restatement (Second) of Conflict of Laws § 187 cmt. f,

with Black’s Law Dictionary 523 (8th ed. 2004). Courts consistently so hold when applying

§ 187. See, e.g., Valley Juice Ltd. v. Evian Waters of France, Inc., 87 F.3d 604, 608 (2d

Cir. 1996) (“[T]he Restatement . . . makes clear that the incorporation of one party in the

state whose law is chosen under the contract is sufficient to satisfy any applicable contacts

requirement.”); Carlock v. Pillsbury Co., 719 F.Supp. 791, 807 (D. Minn. 1979) (“A party’s

incorporation in a state is a contact sufficient to allow the parties to choose that state’s law

to govern their contract.”); Schroeder v. Rynel, Ltd., 720 A.2d 1164, 1166 (Me. 1998)

(“Incorporation in a state constitutes a substantial relationship.”); Nedlloyd Lines B.V. v.

Superior Court, 834 P.2d 1148, 1153 (Cal. 1992) (“The incorporation of these parties in

Hong Kong provides the required ‘substantial relationship.’”).

       FTS International, Inc.’s incorporation in Delaware therefore provides the required

“substantial relationship”—so long as the application of Delaware law does not offend West

Virginia public policy. This was the West Virginia Supreme Court’s holding in Keyser:

where the parties’ only contact with the chosen state is one party’s incorporation, and

application of that state’s law would offend West Virginia public policy, the choice-of-law

provision is invalid. In Keyser, the West Virginia Supreme Court invalidated a choice-of-

law provision where the parties’ only contact with the designated jurisdiction was one

party’s state of incorporation. Keyser, 166 W.Va. at 466. The court emphasized, however,



                                               7
that in addition to that paucity of contact, application of the designated jurisdiction’s law

would significantly change the rules of decision in the case. Id. at 465–66. Thus, because

there existed “only scant contact with [the designated jurisdiction] in [the] transaction

and [its] law, however construed, would not effectuate our public policy,” the court

invalidated the clause. Id. at 466. Finally, the court added that the clause itself was

“classic boilerplate,” making it unlikely that meaningful bargaining over the provision took

place. Id. at 465 (emphasis added).

       Here, in contrast, the parties offer no cogent argument that the public policy of West

Virginia would be offended by application of Delaware law to the contract; indeed, as

previously noted, Delaware and West Virginia interpret contracts in similar manner. This

Court can therefore discern no reason at this time to invalidate the choice-of-law provision.

               2.     Local Interest.

       FTS argues that the people of the Western District of Pennsylvania have an interest

in seeing that this case is resolved in their community because plaintiff was working in the

Western District of Pennsylvania.

       In response, the plaintiff argues that the Northern District of West Virginia maintains

a significant interest in adjudicating the present matter, as it directly concerns the well being

of its citizens.

       Upon consideration of the above factor and the arguments in support of the parties’

respective positions, this Court finds that the local interest of the Western District of

Pennsylvania does not strongly outweigh this District’s interest in the well being of its

residents.



                                               8
             3.      Docket Conditions.

      As previously recognized, “[t]his Court does not permit its docket conditions to

govern the speed at which its motions are resolved.” Hostetter, Keach & Cassada

Construction, LLC v. Miller & Anderson, Inc., 2010 U.S. Dist. LEXIS 75570, *16 (N.D.

W.Va. July 27, 2010).

      In conclusion, this Court finds that the balance of the factors for transfer are strongly

in favor of not transferring this action. Accordingly, Defendants’ Motion to Transfer Venue

should be DENIED.

                                      CONCLUSION

      Based upon the foregoing, this Court finds that Defendants’ Motion to Transfer

Venue [Doc. 6] should be, and hereby is, DENIED.

      It is so ORDERED.

      The Clerk is hereby directed to transmit copies of this Order to counsel of record

herein.

      DATED: July 15, 2019.




                                              9
